996 F.2d 1213
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Penne W. WHITE, Petitioner-Appellant,v.Travis MEDLOCK;  State of South Carolina, Respondents-Appellees.
No. 93-6216.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 23, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph R. McCrorey, Magistrate Judge.  (CA-91-2214-3-6BC)
Penne W. White, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Miller Williams Shealy, Jr., Office of the Attorney General of South Carolina, Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Penne White appeals the district court's order denying her motion for the appointment of counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C.s 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.*


2
Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We also note that White's notice of appeal was untimely filed.  See Fed.  R. App. 4(a)